                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTONIO EL,                                        Case No. 18-cv-06061-HSG
                                   8                     Plaintiff,                         ORDER DISMISSING CASE
                                                                                            WITHOUT PREJUDICE
                                   9              v.

                                  10     J. R. YOUNT, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 24, 2018, the Court denied Plaintiff Antonio El’s motion to proceed in forma

                                  14   pauperis for failure to answer the applicable questions with sufficient detail, and ordered Plaintiff

                                  15   to file a renewed motion to proceed in forma pauperis or pay the filing fee within 60 days. Dkt.

                                  16   No. 9. The Court made clear in its order that failure to adhere to this deadline would result in the

                                  17   dismissal of this action without prejudice. Id. at 2. Because Plaintiff did not submit a renewed

                                  18   application or pay the filing fee by the deadline, this action is dismissed without prejudice. The

                                  19   Clerk is directed to close the case.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 28, 2018

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
